IN THE
TENTH COURT OF APPEALS










 

No. 10-05-00354-CV
 
Paul Smith,
                                                                                    Appellant
 v.
 
Colonial Group, Inc.,
                                                                                    Appellee
 
 
 

From the County Court
at Law
Ellis County, Texas
Trial Court No. 03-C-3499
 

order

 
            This cause was submitted
after oral argument on May 17, 2006.  During oral argument, Chief Justice Gray
recused himself.  During oral argument, and then in a written letter agreement,
the parties agreed that the cause could be submitted to Justices Vance and
Reyna for a decision.
            However, in response to Chief
Justice Gray’s request for the assignment of a qualified person to replace him
on the panel and to hear this cause, Chief Justice Jefferson of the Texas
Supreme Court appointed the Honorable Stephen Ellis, judge of the 35th District
Court in Brown and Mills Counties, to replace Chief Justice Gray on the panel.
            Accordingly, it is ordered
that the May 17, 2006 submission is set aside.  This cause will be re-submitted
with oral argument before Justice Vance, Justice Reyna, and Judge Ellis on
September 6, 2006, at 2:00 o’clock p.m. in the Tenth Court of Appeals Courtroom
in Waco.  The time allotted for argument will be limited to 15 minutes for each
side, with 5 minutes rebuttal for the side opening the argument.
                                        
                                    
PER CURIAM
 
 
Before Justice
Vance,
Justice
Reyna, and
Judge
Ellis[1]
Submission set
aside
Order
delivered and filed July 26, 2006
Do not publish




[1]               Stephen Ellis, Judge of
the 35th District Court of Brown and Mills Counties, sitting by assignment of
the Chief Justice of the Texas Supreme Court pursuant to section 74.003(h) of
the Government Code.  See Tex.
Gov't Code Ann. § 74.003(h) (Vernon 2005).



span>
      Justice Vance
      Dismissed
      Opinion delivered and filed June 1, 1994
      Do not publish